       Case 2:16-md-02724-CMR Document 1395 Filed 06/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

 Harris County, Texas v. Teva                         Individual Case Number 20-2296
 Pharmaceuticals USA Inc., et al.



                                         ORDER

       AND NOW, this 2nd day of June 2020, upon consideration of Plaintiff’s unopposed

Motion for Extension of Time to Serve Defendants [Doc. No. 10], and good cause having been

shown, it is hereby ORDERED that the Motion is GRANTED. The deadline for service of the

summons and complaint is EXTENDED until July 1, 2020.

       It is so ORDERED.

                                                 BY THE COURT:
                                                 /s/ Cynthia M. Rufe
                                                 ____________________
                                                 CYNTHIA M. RUFE, J.
